NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.
In the Supreme Court of Georgia



                                                    Decided: October 25, 2022


 S22Y1198. IN THE MATTER OF WILLIAM D. THOMPSON, JR.

        PER CURIAM.

        This disciplinary matter is before the Court on an amended

petition for voluntary reciprocal discipline filed by William D.

Thompson, Jr. (State Bar No. 710152), pursuant to Rule 9.4 of the

Georgia Rules of Professional Conduct (“GRPC”), found in Bar Rule

4-102 (d), and Bar Rule 4-227 (b), after this Court rejected

Thompson’s first petition due to several deficiencies that precluded

final resolution of the matter. See In the Matter of Thompson, 310

Ga. 753 (854 SE2d 522) (2021) (Thompson I).1 In his amended


        This Court rejected Thompson’s first petition for voluntary reciprocal
        1

discipline based on four deficiencies, including its failure to: (1) “identify which
Georgia Rules of Professional Conduct his conduct violated,” see Bar Rule 4-
227 (a); (2) “establish that the requested one-year suspension is appropriate
discipline under Georgia law,” which the Court noted was “particularly salient
given that . . . in Florida, [Thompson] also received a further two-year
‘probation’ period, during which he is restricted in using a trust account and
faces additional reporting obligations and fee payments to the Florida Bar”; (3)
petition, Thompson, who has been a member of the State Bar since

2003 and whose license is currently inactive for failure to pay his

license fee, again asks this Court to impose a one-year suspension,

but now seeks to have it be imposed retroactively, as substantially

similar discipline to the one-year suspension, plus probation, that

he received in Florida for mismanaging his trust account. The State

Bar has responded and urges this Court to accept Thompson’s

petition. Because Thompson has sufficiently addressed the

deficiencies set forth in Thompson I, and because we agree that a

one-year suspension, imposed nunc pro tunc, is appropriate, we

accept Thompson’s amended petition for voluntary discipline.

      In the amended petition, Thompson admits that he was

suspended from the practice of law in Florida for one year, effective

January 8, 2020, to be followed by two years on “probation,” for

misconduct involving the mismanagement of his trust account. He



include referenced documents associated with the Florida disciplinary
proceeding; and (4) note that Thompson is currently suspended due to his
failure to pay his license fee. Thompson I, 310 Ga. at 753-754. In his current
amended petition, Thompson states that he has worked in good faith with the
State Bar to address this Court’s concerns and responds to each of those points.
                                       2
was also required to attend a Trust Accounting Workshop, to pay

costs incurred by the Florida Bar related to this disciplinary matter,

and to pay restitution to a client. On August 19, 2021, the Florida

Supreme Court reinstated his law license based on his compliance

with these terms, although he still remains subject to the period of

probation. As part of his probation, Thompson is required to pay a

quarterly monitoring fee to the Florida Bar and certify that he no

longer maintains a trust account and that he is not required to do so

based on the nature of his practice. He has included with his

amended petition evidence that he is currently in compliance with

these terms of his probation. While Thompson was under the one-

year suspension, he received a public reprimand for violating

Florida Bar Rule 3-5.1 (h) (notice to clients of emergency

suspension), for what he claims was his failure to take down social

media sites operated by his firm after he was placed on emergency

suspension preceding the one-year suspension.

     Regarding the conduct leading to his one-year suspension,

Thompson admits the following facts, as ratified and adopted by the

                                  3
Florida referee in his report and approved by the Florida Supreme

Court. In January 2019, the Florida Bar received an overdraft notice

for Thompson’s trust account. This led the Florida Bar to complete

an audit of Thompson’s trust account records from March 1, 2018, to

July 3, 2019. The audit revealed that during the period of March 1,

2018, to April 30, 2018, Thompson did not maintain appropriate

trust accounting records; that as a result, he made six transfers from

his trust account to his operating account under the mistaken belief

that he was entitled to the funds being transferred improperly; and

that this also led to conversion of his clients’ funds. Specifically,

Thompson admits that between March 23, 2018, and April 27, 2018,

he converted for his own business or personal purposes at least

$27,000 when he made the six transfers described in his stipulation

to the Florida Bar from his trust account to his operating account,

and that each time he made a transfer to his operating account he

did not have enough funds in his trust account to pay the clients who

were owed monies. Thompson also admits that although he

maintained trust account records, they were not compliant with the

                                  4
Florida rules.

     Thompson claims that he did not selfishly intend to take client

money. He also states that when he discovered that the account was

overdrawn in January 2019, the check at issue was immediately

covered, and he and his bookkeeper conducted an internal audit,

which revealed that his paralegal had acted criminally by stealing

from office accounts and mishandling client funds. He admits that

he is responsible for his paralegal’s misconduct and his own

negligence in supervising the accounts.

     Based on his misconduct, Thompson was found to have violated

the following Florida Bar rules: Rule 4-1.15 (safekeeping property

— compliance with trust account rules); Rule 4-8.4 (a) (misconduct

— a lawyer shall not violate or attempt to violate the Rules of

Professional Conduct, including through the acts of another); Rule

5-1.1 (governing trust accounts); and Rule 5-1.2 (governing trust

accounting records and procedures). Moreover, at the time of the

Florida   disciplinary   proceedings,   Thompson’s   trust   account

contained $12,323.52 owed to clients, with a trust account shortfall

                                  5
of $5,834.44 representing a cost advance paid by a client. As part of

his discipline, Thompson agreed to the distribution of the remaining

trust account funds with the shortage of $5,834.44 to be paid by

Thompson as restitution to the client.

     Thompson further admits that the Florida referee identified as

aggravating factors that there was a pattern of misconduct, multiple

offenses, and that he had a substantial experience in the practice of

law (he was admitted to the Florida Bar in 1988 and, according the

Florida referee, began practicing in 1991). See ABA Standards for

Imposing Lawyer Sanctions (“ABA Standards”) 9.22 (c), (d), and (i).

As for mitigating factors, the Florida referee considered the absence

of a prior disciplinary record, the absence of a dishonest or selfish

motive, his cooperative attitude toward the proceedings, and his

good character and reputation. See ABA Standards 9.32 (a), (b), (e),

and (g). Thompson states that his admitted conduct in Florida would

constitute a violation of GRPC 8.4, 1.15 (I), 1.15 (II), and 1.15 (III).2


     2 Thompson does not identify the particular subsections of each of these
rules that apply, but it appears that they would include GRPC 8.4 (a) (1)

                                     6
      Thompson states that this Court has the authority to impose

discipline substantially similar to his one-year Florida suspension,

with reinstatement being conditioned on proof of reinstatement in

Florida. See In the Matter of Podvin, 304 Ga. 378 (818 SE2d 651)

(2018) (imposing 18-month suspension with proof of reinstatement

in Florida as reciprocal discipline based on 18-month suspension

with conditions imposed in Florida); In the Matter of Barrett, 272 Ga.

372 (529 SE2d 365) (2000) (suspending attorney from practicing law

in Georgia based on three-year suspension in Florida, until such

time that she could provide certification from Florida Bar that she

had been readmitted to practice in Florida and until she had met




(lawyer shall not violate or knowingly attempt to violate the GRPC, including
through the acts of another); 1.15 (I) (a), (c) (lawyer shall keep complete records
of trust account funds and lawyer shall promptly deliver to the client or third
person any funds or other property that the client or third person is entitled to
receive); and 1.15 (II) (a) – (b) (lawyer shall deposit and administer all funds
held for a client from a trust account and no funds shall be withdrawn from
such trust accounts for the personal use of the lawyer maintaining the account
except earned lawyer’s fees debited against the account). GRPC 1.15 (III)
generally sets out the mandatory reporting and production requirements for
every lawyer maintaining a trust account in Georgia. The maximum penalty
for a violation of GRPC 8.4 (a) (1) is the maximum penalty for the specific
GRPC violated, and the maximum penalty for all of the remaining subsections
listed above is disbarment.
                                        7
certain conditions for readmission in Georgia). Thompson adds that

Florida’s imposition of probation, which is unavailable in Georgia,

does not preclude this Court from recognizing the one-year

suspension as substantially similar, as this Court has previously

approved reciprocal suspensions “without adding time for the

probationary period.” In the Matter of Hanzelik, 294 Ga. 727, 728

(755 SE2d 758) (2014) (citing In the Matter of Arthur, 291 Ga. 658

(732 SE2d 86) (2012)). In sum, he states that because his one-year

suspension has been fulfilled, this Court should impose a one-year

reciprocal suspension, retroactive to January 8, 2020, in the light of

the fact that he was not practicing law in Georgia at the time of the

offense. See In the Matter of Onipede, 288 Ga. 156 (702 SE2d 136)

(2010) (accepting voluntary surrender of license nunc pro tunc to

date lawyer voluntarily stopped practicing law and closed her

practice).

     The State Bar has responded to the amended petition and

requests that this Court accept it and impose a one-year suspension

of his law license, retroactive to January 8, 2020. The State Bar

                                  8
agrees with Thompson that imposing a period of suspension,

without probation and without adding time for the probation period,

satisfies the requirements of Rule 9.4. See Hanzelik, 294 Ga. at 728;

Arthur, 291 Ga. at 658; see also In the Matter of Meaney, 298 Ga.

136, 137 (779 SE2d 662) (2015) (noting that “imposition of identical

discipline is not possible here, as [lawyer’s] Tennessee suspension

includes the use of a practice monitor during the probated portion of

the suspension, a sanction not provided for by the Georgia Rules”).

In addition, the State Bar notes that this Court previously accepted

the imposition of a suspension of the same length as that imposed in

Florida, along with proof of readmission in Florida, as “substantially

similar” discipline. See Podvin, 304 Ga. at 379. Finally, the State

Bar states that although Thompson’s license status in Georgia

remains inactive and not in good standing, he has made substantial

efforts to mitigate the problem by communicating with the State

Bar’s membership department. The State Bar concludes that

Thompson’s amended petition includes substantial evidence that

indicates his compliance with the Supreme Court of Florida’s

                                  9
Consent   Judgment,     his   probation   requirements,    and   an

understanding of the GRPC.

     Having reviewed the petition and response, the Court agrees

that imposition of a one-year suspension is appropriate under these

circumstances and is consistent with our precedent. See Hanzelik,

294 Ga. at 728-730 (imposing six-month and 45-day suspensions as

reciprocal discipline without adding any time for probationary

period also imposed in Tennessee); In the Matter of Bounds, 294 Ga.

724 (755 SE2d 745) (2014) (imposing 30-day suspension as

reciprocal discipline without adding any time for one-year

probationary period also imposed in Florida); In the Matter of

Maddux, 281 Ga. 607 (642 SE2d 317) (2007) (imposing 30-day

suspension as reciprocal discipline without adding time for one-year

probationary period imposed in Tennessee); see also In the Matter of

Potts, 301 Ga. 789, 790 (804 SE2d 59) (2017) (discipline less than

disbarment or suspension “imposed in another jurisdiction is not

properly the subject of a reciprocal discipline proceeding under our

Rules”). We also agree that Thompson has made the necessary

                                10
showing to support the imposition of a suspension retroactive to the

date that he was suspended by the Florida Supreme Court. See, e.g.,

Onipede, 288 Ga. at 157. Accordingly, we accept Thompson’s

amended petition for voluntary reciprocal discipline and suspend

him from the practice of law for one year, nunc pro tunc to January

8,   2020.   Thompson     will     nevertheless   remain   under   an

administrative suspension due to his failure to pay his license fee

until his successful completion of all of the terms and conditions as

set forth in Bar Rule 1-501 (b).

     Amended petition for voluntary reciprocal discipline accepted.
One-year suspension, nunc pro tunc to January 8, 2020. All the
Justices concur.




                                    11